Case 2:19-cr-00159-RSL Document 44-2 Filed 09/13/19 Page 1 of 9




                                                           Ex. 2_ p. 1
Case 2:19-cr-00159-RSL Document 44-2 Filed 09/13/19 Page 2 of 9




                                                           Ex. 2_ p. 2
Case 2:19-cr-00159-RSL Document 44-2 Filed 09/13/19 Page 3 of 9




                                                           Ex. 2_ p. 3
Case 2:19-cr-00159-RSL Document 44-2 Filed 09/13/19 Page 4 of 9




                                                           Ex. 2_ p. 4
Case 2:19-cr-00159-RSL Document 44-2 Filed 09/13/19 Page 5 of 9




                                                           Ex. 2_ p. 5
Case 2:19-cr-00159-RSL Document 44-2 Filed 09/13/19 Page 6 of 9




                                                           Ex. 2_ p. 6
Case 2:19-cr-00159-RSL Document 44-2 Filed 09/13/19 Page 7 of 9




                                                           Ex. 2_ p. 7
Case 2:19-cr-00159-RSL Document 44-2 Filed 09/13/19 Page 8 of 9




                                                           Ex. 2_ p. 8
Case 2:19-cr-00159-RSL Document 44-2 Filed 09/13/19 Page 9 of 9




                                                           Ex. 2_ p. 9
